Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14 are currently pending in the instant application.  Claims 1-13 are rejected and claim 14 is withdrawn from consideration in this Office Action. 
I.	Priority
The instant application is a 371 of PCT/EP2018/067866, filed on July 3, 2018 and claims benefit of Foreign Application EPO 17180568.2, filed on July 10, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
III.	Restriction/Election
	A.  Election: Applicant's Response
	Applicants' election of Group I in the reply filed on November 16, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP  § 818.03(a)).
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


IV.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the terms “urea derivatives” found in claim 1 have not been clearly defined so that one of ordinary skill in the art would know what structures are included and/or excluded by the terms.  It is unclear how different the derivative could be from the ethylene amines that would be embraced by the above terms based on Applicants’ definition in the specification. Therefore, the claims are considered indefinite.  Applicants are suggested to include the specific urea derivatives that are included in the term which also have support in the specification in claim 1 to overcome the rejection.
Specifically, the terms “carbamate derivatives” found in claim 1 have not been clearly defined so that one of ordinary skill in the art would know what structures are included and/or excluded by the terms.  It is unclear how different the derivative could be from the ethylene amines that would be embraced by the above terms based on Applicants’ definition in the specification. Therefore, the claims are considered indefinite.  Applicants are suggested to delete the term “carbamate derivatives” to overcome the rejection.






V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626